DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 October 2020 has been entered.

 Response to Amendment
The amendment filed 23 October 2020 has been entered.  Claim 1 is currently amended.  Claims 11-20 are canceled.  Claims 21-24 are newly added.  Claims 1-10 and 21-24 are currently pending. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and its dependent claims have been considered but are moot because the new ground of rejection does not rely the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Applicant’s amendment of the claims required a new rejection.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-8 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brendel (Published U.S. Patent Application No. 20180187908) in view of Roston et al. (Published U.S. Patent Application No. 20180078890).
Regarding claim 1, Brendel (Fig. 1-4) teaches a combustion air blower (blower assembly 12) comprising 
a blower housing (blower housing 34), 
an impeller fan within the blower housing (blower 30), 
an embossment adapted and configured to restrict airflow from the combustion air blower (Paragraph 22, “vortex generators 88 that extend from the interior surfaces 83 into the passageway through the interior 86 of the blower housing 34. The vortex generators 88 may partially obstruct the airflow 18”, wherein the embossment is understood to be the lower vortex generator 88 as shown in Fig. 2, see in Fig. 4 that the vortex generators 88 are embossments), and 
a baffle (vortex generator 88, wherein the baffle is understood to be the upper vortex generator 88),
the blower housing having an inlet (air inlet 60) and a discharge conduit (see airflow 18 in Fig. 2), 
the discharge conduit extending away from the impeller fan (see airflow 18 in Fig. 2), 
the discharge conduit having first, second, third and fourth walls (see Fig. 4), 
the first, second, third, and fourth walls of the discharge conduit defining a discharge passageway (see Annotated Fig. 1), 
the second wall being opposite the first wall (see Annotated Fig. 1), 
the third wall extending between the first and second walls (see Annotated Fig. 1), 
the fourth wall extending between the first and second walls (see Annotated Fig. 1), 
the first wall comprising a first portion (located at outlet end portion 92 where vortex generators 88 are positioned) and a second portion (see, for example, second cross-sectional area 80 upstream of outlet end portion 92), 
the second portion of the first wall being upstream of the first portion of the first wall (see Fig. 2), 
the discharge conduit being adapted and configured to receive the baffle (vortex generator 88, wherein the baffle is understood to be the upper vortex generator 88) in the discharge passageway adjacent the first portion of the first wall of the discharge conduit (see Fig. 2) such that when the baffle is received in the discharge passageway adjacent the first portion of the first wall the baffle extends inwardly into the discharge passageway from the first wall towards the second wall and restricts airflow within the discharge passageway (see Fig. 2), 
the embossment being in one or more of the second wall, the third wall, and the fourth wall (see Fig. 2), 
the embossment extending inwardly into the discharge passageway such that the embossment restricts airflow within the discharge passageway (see Fig. 2), 
the discharge passageway having a first cross-sectional area in a first plane perpendicular to and through the first portion of the first wall (see Fig. 2, cross-sectional area at outlet end portion 92 where vortex generators 88 are positioned), 
the discharge passageway having a second cross-sectional area in a second plane perpendicular to and through the second portion of the first wall (see Fig. 2, second cross-sectional area 80 upstream of outlet end portion 92), 
the embossment being downstream of the second plane (see Fig. 2), 
the first plane passing through the embossment such that the first cross-sectional area is less than the second cross-sectional area (see Fig. 2), 
the discharge conduit being adapted and configured such that when the baffle is within the discharge passageway and adjacent the first portion of the first wall, the discharge passageway has an effective cross-sectional area in the first plane, the effective cross-sectional area being the first cross-sectional area less the cross sectional area of the baffle in the first plane when the baffle is within the discharge passageway adjacent the first portion of the first wall (see Fig. 2). 
Brendel is silent regarding the baffle having an upstream face, the upstream face of the baffle being substantially perpendicular to a direction of airflow within the discharge passageway. 
However, Roston (Fig. 1-8) teaches an air blower (blower 105) comprising a blower housing (see Fig. 8, from spiral chamber 835 to gas outlet 815) and a baffle (internal baffles 830), the baffle having an upstream face, the upstream face of the baffle being substantially perpendicular to a direction of airflow within the discharge 
It would have been obvious to one skilled in the art at the time of the invention to ensure the baffle has an upstream face which is substantially perpendicular to the airflow within the passageway by combining prior art elements according to known methods to yield predictable results as taught by Roston into the teachings of Brendel because it does no more than yield predictable results of providing an alternate face to the airflow, thereby altering the interaction of the baffle with the airflow, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  It should be noted that Roston identifies the location and positioning of the baffle as a results-effective variable (see Para. 43, “internal baffles 830 can be mounted to the inner walls, outer walls, or side walls of the spiral chamber 835 channel at various positions within the length of the spiral chamber. The internal baffles 830 affect the flow within the blower and can be used to speed or slow the flow depending on their placement, create additional pressure against the spiral chamber 835 channel's outer wall by redirecting more of the air or gas against the outer wall, create additional pressure against the spiral chamber 835 channel's inner wall, or create partial blockages or obstacles that reduce the rate of flow past the internal baffles 830. The position and orientation of the internal baffles 830 can be fixed or adjustable”).  It has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In this case, the particular position and orientation of the internal baffle has been clearly recognized as a results-effective variable.  It therefore would have been obvious to a person having ordinary skill in the art to alter the position and orientation of the baffles of Brendel in an attempt to optimize the resulting airflow. 


    PNG
    media_image1.png
    731
    1068
    media_image1.png
    Greyscale

Annotated Figure 1


Brendel is silent regarding the explicit ratio of the first cross-sectional area to the second cross-sectional area.  However, using the dimensions taken from Annotated Fig. 2, below, it can be determined that the first cross-sectional height is approximately seventy-five percent of the second cross-sectional height.  Furthermore, Brendel teaches that the axial width of the blower housing may change, and particularly, may increase, as it approaches the outlet (Paragraph 24, “This increased outlet axial width 112 of the blower housing 34 relative to the axial width 110 may enable lateral expansion of the airflow 18 within the blower housing 34 along an expansion axis 114”), which would result in a larger first cross-sectional area than that which is indicated by the first cross-sectional height alone.  Brendel further discloses that “In some embodiments, the axial width 110 is between approximately 40 to 95, 50 to 80, or 60 to 75 percent of the outlet axial width 112” (Paragraph 24).  If, for example, the axial width of the body at the second cross-sectional area is eighty percent of the body at the outlet axial width, and the first cross-sectional height is approximately seventy-five percent of the second cross-sectional height, then the first cross-sectional area is about ninety-three percent of the second cross-sectional area (A.1 = 100x75; A.2 = 80x100; A.1 = 0.9375*A.2). 
It has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  In this case, the cross-sectional area of the body and outlet of the housing, and the ratio between those two, has been clearly recognized as a results-effective variable.  Even if this range were not disclosed in the prior art, then it would have been obvious to one of ordinary skill in the art to determine the range as claimed. 


    PNG
    media_image2.png
    786
    969
    media_image2.png
    Greyscale

Annotated Figure 2


Brendel is silent regarding the explicit ratio of the first cross-sectional area to the second cross-sectional area.  However, using the dimensions taken from Annotated Fig. 2, above, it can be determined that the first cross-sectional height is approximately seventy-five percent of the second cross-sectional height.  Furthermore, Brendel teaches that the axial width of the blower housing may change, and particularly, may increase, as it approaches the outlet (Paragraph 24, “This increased outlet axial width 112 of the blower housing 34 relative to the axial width 110 may enable lateral expansion of the airflow 18 within the blower housing 34 along an expansion axis 114”), which would result in a larger first cross-sectional area than that which is indicated by the first cross-sectional height alone.  Brendel further discloses that “In some embodiments, the axial width 110 is between approximately 40 to 95, 50 to 80, or 60 to 75 percent of the outlet axial width 112” (Paragraph 24).  If, for example, the axial width of the body at the second cross-sectional area is eighty percent of the body at the outlet axial width, and the first cross-sectional height is approximately seventy-five percent of the second cross-sectional height, then the first cross-sectional area is about ninety-three percent of the second cross-sectional area (A.1 = 100x75; A.2 = 80x100; A.1 = 0.9375*A.2). 
It has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  In this case, the cross-sectional area of the body and outlet of the housing, and the ratio between those two, has been clearly recognized as a results-effective variable.  Even if this range were not disclosed in the prior art, then it would have been obvious to one of ordinary skill in the art to determine the range as claimed. 

Regarding claim 4, Brendel in view of Roston teaches a combustion air blower in accordance with claim 1 wherein the first cross-sectional area (Brendel:  see Fig. 2, cross-sectional area at outlet end portion 92 where vortex generators 88 are positioned) is at least about ninety three percent of the second cross-sectional area and no more than about ninety four percent of the second cross-sectional area (Brendel:  see Fig. 2, second cross-sectional area 80 upstream of outlet end portion 92).
Brendel is silent regarding the explicit ratio of the first cross-sectional area to the second cross-sectional area.  However, using the dimensions taken from Annotated Fig. 2, above, it can be determined that the first cross-sectional height is approximately seventy-five percent of the second cross-sectional height.  Furthermore, Brendel teaches that the axial width of the blower housing may change, and particularly, may increase, as it approaches the outlet (Paragraph 24, “This increased outlet axial width 112 of the blower housing 34 relative to the axial width 110 may enable lateral expansion of the 
It has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  In this case, the cross-sectional area of the body and outlet of the housing, and the ratio between those two, has been clearly recognized as a results-effective variable.  Even if this range were not disclosed in the prior art, then it would have been obvious to one of ordinary skill in the art to determine the range as claimed. 

Regarding claim 5, Brendel in view of Roston teaches a combustion air blower in accordance with claim 1 wherein when the baffle is within the discharge passageway and 
Brendel is silent regarding the explicit ratio of the effective cross-sectional area to the second cross-sectional area.  However, using the dimensions taken from Annotated Fig. 3, below, it can be determined that the effective cross-sectional height is approximately fifty-one percent of the second cross-sectional height.  Furthermore, Brendel teaches that the axial width of the blower housing may change, and particularly, may increase, as it approaches the outlet (Paragraph 24, “This increased outlet axial width 112 of the blower housing 34 relative to the axial width 110 may enable lateral expansion of the airflow 18 within the blower housing 34 along an expansion axis 114”), which would result in a larger effective cross-sectional area than that which is indicated by the effective cross-sectional height alone.  Brendel further discloses that “In some embodiments, the axial width 110 is between approximately 40 to 95, 50 to 80, or 60 to 75 percent of the outlet axial width 112” (Paragraph 24).  If, for example, the axial width of the body at the second cross-sectional area is seventy-six percent of the body at the outlet axial width, and the effective cross-sectional height is approximately fifty-one percent of the second cross-sectional height, then the effective cross-sectional area is about sixty-seven percent of the second cross-sectional area (A.e = 100x51; A.2 = 76x100; A.e = 0.67105*A.2). 
It has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  In this case, the cross-sectional area of the body and outlet of the housing, and the ratio between those two, has been clearly recognized as a results-effective variable.  Even if this range were not disclosed in the prior art, then it would have been obvious to one of ordinary skill in the art to determine the range as claimed. 


    PNG
    media_image3.png
    787
    905
    media_image3.png
    Greyscale

Annotated Figure 3


Brendel is silent regarding the explicit ratio of the effective cross-sectional area to the second cross-sectional area.  However, using the dimensions taken from Annotated Fig. 3, above, it can be determined that the effective cross-sectional height is approximately fifty-one percent of the second cross-sectional height.  Furthermore, Brendel teaches that the axial width of the blower housing may change, and particularly, may increase, as it approaches the outlet (Paragraph 24, “This increased outlet axial width 112 of the blower housing 34 relative to the axial width 110 may enable lateral expansion of the airflow 18 within the blower housing 34 along an expansion axis 114”), which would result in a larger effective cross-sectional area than that which is indicated by the effective cross-sectional height alone.  Brendel further discloses that “In some embodiments, the axial width 110 is between approximately 40 to 95, 50 to 80, or 60 to 75 percent of the outlet axial width 112” (Paragraph 24).  If, for example, the axial width of the body at the second cross-sectional area is seventy-six percent of the body at the outlet axial width, and the effective cross-sectional height is approximately fifty-one percent of the second cross-sectional height, then the effective cross-sectional area is about sixty-seven percent of the second cross-sectional area (A.e = 100x51; A.2 = 76x100; A.e = 0.67105*A.2). 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  In this case, the cross-sectional area of the body and outlet of the housing, and the ratio between those two, has been clearly recognized as a results-effective variable.  Even if this range were not disclosed in the prior art, then it would have been obvious to one of ordinary skill in the art to determine the range as claimed. 

Regarding claim 7, Brendel in view of Roston teaches a combustion air blower in accordance with claim 1 wherein when the baffle is within the discharge passageway and adjacent the first portion of the first wall, the effective cross-sectional area (Brendel:  see Fig. 2, cross-sectional area at outlet end portion 92 where vortex generators 88 are positioned) is at least about thirty one percent of the second cross-sectional area and no more than about thirty four percent of the second cross-sectional area (Brendel:  see Fig. 2, second cross-sectional area 80 upstream of outlet end portion 92).
Brendel is silent regarding the explicit ratio of the effective cross-sectional area to the second cross-sectional area.  Using the dimensions taken from Annotated Fig. 3, above, it can be determined that the effective cross-sectional height is approximately fifty-one percent of the second cross-sectional height.  
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  In this case, the cross-sectional area of the body and outlet of the housing, and the ratio between those two, has been clearly recognized as a results-effective variable (see Paragraphs 22 and 26, “the blower housing 34 may have one or more vortex generators 88 that extend from the interior surfaces 83 into the passageway through the interior 86 of the blower housing 34. The vortex generators 88 may partially obstruct the airflow 18, thereby inducing eddies 90, swirls, and vortices in the airflow 18 downstream of the outlet 40 in the direction 81… In addition to or in the alternative to the increased outlet width 112 of the blower housing 34, features of the blower housing 34 may affect flow characteristics (e.g., vorticity, mixing) of the airflow 18 discharged from the outlet 40”, see further the inclusion of two different cross-sectional area measurements, shown as cross-sectional areas 78, 80).  Even if this range were not disclosed in the prior art, then it would have been obvious to one of ordinary skill in the art to determine the optimum range as claimed. 
It is further noted that such a range as claimed appears to be nothing more than a design choice of the Applicant, as the Applicant has not disclosed that ensuring the stated ratio between the effective cross-sectional area and second cross-sectional area 

Regarding claim 8, Brendel in view of Roston teaches a combustion air blower in accordance with claim 1 wherein when the baffle is within the discharge passageway and adjacent the first portion of the first wall, the effective cross-sectional area (Brendel:  see Fig. 2, cross-sectional area at outlet end portion 92 where vortex generators 88 are positioned) is at least about thirty two percent of the second cross-sectional area and no more than about thirty three percent of the second cross-sectional area (Brendel:  see Fig. 2, second cross-sectional area 80 upstream of outlet end portion 92).
Brendel is silent regarding the explicit ratio of the effective cross-sectional area to the second cross-sectional area.  Using the dimensions taken from Annotated Fig. 3, above, it can be determined that the effective cross-sectional height is approximately fifty-one percent of the second cross-sectional height.  
However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable 
It is further noted that such a range as claimed appears to be nothing more than a design choice of the Applicant, as the Applicant has not disclosed that ensuring the stated ratio between the effective cross-sectional area and second cross-sectional area solves any stated problem or is for any particular purpose.  Moreover, it appears that the invention would perform equally well with whatever ratio allows the baffle and embossment to obstruct the airflow.  Accordingly, it would have been obvious to one having ordinary skill in the art at the time of filing to make Brendel’s baffle with the stated ratio between the effective cross-sectional area and second cross-sectional area, 

Regarding claim 21, Brendel in view of Roston teaches a furnace system comprising a combustion air blower in accordance with claim 1 (Brendel:  Para. 12, “heat exchange system 14 may include, but is not limited to, a furnace”).

Regarding claim 22, Brendel in view of Roston teaches a furnace system in accordance with claim 21, wherein the combustion air blower is positioned to supply air to a combustion device of the furnace system (Brendel:  Para. 12, “In some embodiments, a combustion furnace or combustion boiler may add heat to the airflow 18 via combustion of a fuel, such as natural gas, liquefied petroleum gas, propane, heating oil, coal, or wood”).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brendel (Published U.S. Patent Application No. 20180187908) in view of Roston et al. (Published U.S. Patent Application No. 20180078890) as applied to claim 1 above, and further in view of Diesch (U.S. Patent No. RE37009) and Wortman et al. (Published U.S. Patent Application No. 20150211751).
Regarding claim 9, Brendel in view of Roston teaches a combustion air blower in accordance with claim 1. 
Brendel is silent regarding the embossment including a semi-cylindrical portion extending from a first end to a second end transversely to the discharge passageway, the 
However, Diesch (Fig. 1-3, 9) teaches an embossment (indentations 40) wherein the embossment includes a semi-cylindrical portion extending from a first end to a second end transversely to the passageway (Col. 5 lines 2-3, “indentations 40 are formed having a generally rounded rectangular shape which project inwardly”, see cross section as shown in Fig. 3). 
It would have been obvious to one skilled in the art at the time of the invention to include the alternate embossment geometry by combining prior art elements according to known methods to yield predictable results as taught by Diesch into the teachings of Brendel because it does no more than yield predictable results of providing an alternate means of manufacturing the embossment, which may be more cost effective, and which would improve the heat exchange and circulation of the air within the outlet tube (see Diesch Abstract), since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
It is not clear from the disclosure of Diesch if the embossment ends with a first and second quarter sphere portion on each of the first end and second end of the semi-cylindrical portion, or if the embossment of Diesch ends with a first and second vertically oriented semi-cylindrical portion on each of the first end and second end of the semi-cylindrical portion. 
However, Wortman (Fig. 7-8) teaches that it is known in the art that it is desirable for such embossments (baffle 80) to be smoothly faired on all sides (see Fig. 7B, for example). 

 It would have been obvious to one skilled in the art at the time of the invention to include the alternate embossment geometry by combining prior art elements according to known methods to yield predictable results as taught by Diesch and Wortman into the teachings of Brendel because it does no more than yield predictable results of providing an alternate means of manufacturing the embossment, which may be more cost effective, and which would improve the flow characteristics of the tube (Wortman:  Paragraph 6, “to improve control over the flow characteristics in the heater tube. Baffles have been inserted in some instances to perform such regulation”), since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brendel (Published U.S. Patent Application No. 20180187908) in view of Roston et al. (Published U.S. Patent Application No. 20180078890) as applied to claim 1 above, and further in view of Burrowes (U.S. Patent No. 2711285).
Regarding claim 10, Brendel in view of Roston teaches a combustion air blower in accordance with claim 1 further comprising a shaded pole motor (Brendel:  motor 36) adapted and configured to drive the impeller fan (Brendel:  see Fig. 1).
Brendel is silent regarding the motor being a shaded pole motor. 
However, Burrowes (Fig. 1-2) teaches a combustion air blower (Title, “Blower”) comprising a shaded pole motor (shaded pole motor 33) adapted and configured to drive the impeller fan (blower wheel 22).
It would have been obvious to one skilled in the art at the time of the invention to include the specific type of motor of Burrowes by simple substitution of one known element for another to obtain predictable results into the teachings of Brendel because it does no more than yield predictable results of providing a known type of motor to be used in a similar invention in the same way, and which allows for the simple control of the same element, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brendel (Published U.S. Patent Application No. 20180187908) in view of Roston et al. (Published U.S. Patent Application No. 20180078890) as applied to claim 1 above, and further in view of Kaplan et al. (U.S. Patent No. 4373901).

Brendel in view of Roston is silent regarding the heat output of the furnace system. 
However, Kaplan (Fig. 1-6) teaches a furnace system with a combustion air blower (squirrel cage blower 18), wherein the furnace system is a 50,000 British thermal unit furnace (Col. 4 ll. 51-54, “In a specific embodiment of the invention installed on a gun-type power gas conversion burner having minimum input of 50,000 BTU and maximum input of 250,000 BTU for installation in a furnace”).
It would have been obvious to one skilled in the art at the time of the invention to ensure the furnace has an appropriate output rating by simple substitution of one known element for another to obtain predictable results as taught by Kaplan into the teachings of Brendel in view of Roston because it does no more than yield predictable results of applying the combustion air blower to a known furnace, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 24, Brendel in view of Roston teaches a furnace system in accordance with claim 21. 
Brendel in view of Roston is silent regarding the heat output of the furnace system. 
However, Kaplan (Fig. 1-6) teaches a furnace system with a combustion air blower (squirrel cage blower 18), wherein the furnace system is a 125,000 British thermal unit furnace (Col. 4 ll. 51-54, “In a specific embodiment of the invention 
It would have been obvious to one skilled in the art at the time of the invention to ensure the furnace has an appropriate output rating by simple substitution of one known element for another to obtain predictable results as taught by Kaplan into the teachings of Brendel in view of Roston because it does no more than yield predictable results of applying the combustion air blower to a known furnace, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255.  The examiner can normally be reached on Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ELIZABETH M. MAY/Examiner, Art Unit 3762    

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762